Title: From George Washington to James McHenry, 6 June 1799
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon, June 6th 1799

I have been duly favoured with your letters of the 11th, 19th and 21st of last month, with their inclosures.
Referring to my letter of the 13th ultimo for the reasons which prevented my having a personal knowledge of such Characters in Virginia, as may be proper to be selected for Officers in the eventual or provisional Army—and having shewn therein the difficulties which would arise from the extent of this state—and that, in order to obtain the necessary information, I must solicit the aid of others in whom confidence could be placed, I enclose an extract from a letter I have received from General Marshall, and of one from General Lee, in answer to letters I had written to them on this Subject. From these you will see that I have but little hope of aid from those quarters. And as in your letter of the 19th ultimo, you have stated the objections to a public Official Advertisement for bringing forward such Characters as might wish to obtain Commissions, I shall still pursue the object in such a manner as I conceive best calculated to answer the purpose, notwithstanding the delicacy of the task which, as I hinted to you in my letter abovementioned, I should be obliged to impose on others, as well as the unpleasant situation into which I may myself be brought, by raising expectations which may not be realized.
When I mentioned in my last the names of several persons acquainted with Engineering &ca I did not mean, as I then observed,

to recommend them; but spoke of them merely as passing through my mind. At any rate I should think it improper to employ a Frenchman in that important station at this time.
By a letter which I lately received from General Pinckney, I have reason to believe that Colo. Senf would accept the appointment you mention; but whether he possesses all the requisites and qualifications necessary for a person at the head of the Corps of Engineers, would be first proper to be ascertained: And would it not be well also to know if Major Rivardi, who is now in the service, and who is said to have been educated particularly for this branch, is not as well qualified as Senf? And if so, should he not have a preference as being already in the service? I know nothing of the comparative merits or qualifications of these Gentlemen, and have no particular partiality for the one or the other. I merely suggest these things for your consideration, knowing how highly important it is to have the best qualified men we can get in that line.
The enclosed letters, containing Applications for appointments to fill such Offices as may become vacant, in the present establishment, from non-acceptance or resignation, I have thought proper to transmit to you. Such as may come to my hands for appointments in the provisional Army I shall retain until the selection of Officers for that Army shall be made from this State.
The letter from Major George Lewis shews his disappointment in not having had his name brought forward at an earlier day. He did not apply to me at that time; because he knew that I had always felt a delicacy in bringing into public Office any of my own relations. I confess, however, that I regretted not seeing his name on the list which was laid before the General Officers in Philadelphia; because I knew him to be a valuable Officer, and believed that he had a predeliction for the service. In justice to his application I must say, that I think he deserves attention. He served with reputation in the Revolutionary War, and commenced the oldest Captain in Colo. Baylor’s Regiment of Cavalry; but marrying, resigned before the close of it. On the Western Expedition he commanded the Virginia Cavalry, with the Rank of Major, and acquited himself with honor. His age and standing in Society qualify him for the appointment which he asks. He makes no claims on the score of preeminent or superior abilities; but he is known to possess a soundness of judgment, qualifications and acquirements at least equal to the place which he wishes; and no man stands higher

than he does in the esteem of those who know him, or as a firm & steady friend to Government.
Doctor Wellford ranks high in his profession, and his Character as a friend to the Government, and as a man of integrity, is, I beleive, unimpeachable. He acted as Director of the medical Department on the Western Expedition, and gave great satisfaction. It may be proper to state, that he is a native of Great Britain, and came to this Country with the Army during the Revolutionary war. That service he quitted and ⟨settled⟩ in Fredericksburg, where he married into one of the most respectable families in that quarter, and has resided there ever since.
I perceive, by the list which you sent me of the Officers in this State who had accepted or declined their appointments, that the name of Captn Thomas Turner was among the latter. I have lately seen that Gentleman, who informs me, that, having a strong predeliction for the Cavalry, he had applied for an appointmt in that Corps, and that he had declined his appointment in the Infantry, because he was not acquainted with its duties, and had no turn for that kind of service. I see also, by the aforesaid list, that there was one of the Captaincies in Cavalry vacant. If this is not yet filled, I think, from the Character I have heard of Capt. Turner, he would supply that place with credit. At any rate, I presume it will be filled with an Officer from this State, as the Troop is to be raised here. With due respect and consideration, I have the honor to be, Sir, Your most obedt Servant

Go: Washington

